DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 4-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-13 of copending Application No. 16/637,616 (Pub. 20200259594) (hereinafter Application’616). in view of US Pub. 2020/0100139 to Kim et al. (hereinafter Kim).
This is a provisional nonstatutory double patenting rejection.

Instant application claim 4:                                Application’616 claim 7:
A terminal comprising:

A terminal comprising:

a receiver that receives a downlink shared channel that is scheduled by a downlink control information; and

a receiver that receives a downlink shared channel that is scheduled by a downlink control information; and

a processor that controls transmission of a HARQ-ACK based on information regarding slots corresponding respectively to a plurality of transmission timing candidates of the HARQ-ACK for the downlink shared channel and information regarding a slot configuration 



wherein the processor assumes that a transmission timing of HARQ-ACK indicated by the downlink control information is at least one of the slots corresponding respectively to the plurality of transmission timing candidates, and


wherein the information regarding the slot configuration includes a number of uplink symbols and downlink symbols.

wherein the information regarding the slot configuration includes a number of uplink symbols and a number of downlink symbols.



Application’616 may not explicitly teach or disclose wherein the processor assumes that a transmission timing of HARQ-ACK indicated by the downlink control information is at least one of the slots corresponding respectively to the plurality of transmission timing candidates.
	However, Kim teaches or discloses wherein the processor assumes that a transmission timing of HARQ-ACK indicated by the downlink control information is at least one of the slots corresponding respectively to the plurality of transmission timing candidates (see paragraph [0134], a HARQ-ACK transmission (Tx) time point corresponding to one DL datum may be determined to be a single value from among prescribed sets, and the single value may be dynamically designated through downlink control information (DCI) including DL assignment. In this case, HARQ-ACK information transmitted within a specific slot may correspond to DL data transmitted through several slots).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify system and methods for measuring performance of an application specific IC interconnect of Application’616 by including the processor assumes that a transmission timing of HARQ-ACK indicated by the downlink control information is at least one 

	As to amended claim 5, this claim is fully disclosed in claim 8 of Application’616.
As to amended claim 6, this claim is fully disclosed in claim 9 of Application’616.
As to amended claim 7, this claim is fully disclosed in claim 10 of Application’616.

Instant application claim 8:                                Application’616 claim 11:
a radio communication method comprising: 

A radio communication method comprising: 

receiving a downlink shared channel that is scheduled by a downlink control information; and 

receiving a downlink shared channel that is scheduled by a downlink control information; and 


controlling transmission of a HARQ-ACK based on information regarding slots corresponding respectively to a plurality of transmission timing candidates of the HARQ-ACK for the downlink shared channel and information regarding a slot configuration indicating a transmission direction of each slot, 

controlling a transmission of a Hybrid Automatic Repeat reQuest-Acknowledge (HARQ- ACK) based on information regarding slots corresponding to a plurality of transmission timing candidates, respectively, of the HARQ-ACK for the downlink shared channel, and information regarding a slot configuration indicating a transmission direction of each slot, and 

wherein a transmission timing of HARQ-ACK indicated by the downlink control information is at least one of the slots corresponding respectively to the plurality of transmission timing candidates, and 


wherein the information regarding the slot configuration includes a number of uplink symbols and downlink symbols.





Application’616 may not explicitly teach or disclose wherein a transmission timing of HARQ-ACK indicated by the downlink control information is at least one of the slots corresponding respectively to the plurality of transmission timing candidates.
	However, Kim teaches or discloses wherein a transmission timing of HARQ-ACK indicated by the downlink control information is at least one of the slots corresponding respectively to the plurality of transmission timing candidates (see paragraph [0134], a HARQ-ACK transmission (Tx) time point corresponding to one DL datum may be determined to be a single value from among prescribed sets, and the single value may be dynamically designated through downlink control information (DCI) including DL assignment. In this case, HARQ-ACK information transmitted within a specific slot may correspond to DL data transmitted through several slots).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify system and methods for measuring performance of an application specific IC interconnect of Application’616 by including wherein a transmission timing of HARQ-ACK indicated by the downlink control information is at least one of the slots corresponding respectively to the plurality of transmission timing candidates suggested by Kim. This modification would provide allowing UE to transmit ACK information for each code block group with respect to data received within one or more slots read on paragraph [0007]. 

Instant application claim 9:                                Application’616 claim 12:
A base station comprising: 

A base station comprising: 



a transmitter that transmits downlink control information for scheduling a downlink shared channel; and 

a processor that controls reception of a HARQ-ACK, transmitted from a terminal, based on information regarding slots corresponding respectively to a plurality of transmission timing candidates of a HARQ-ACK for the downlink shared channel, and information regarding a slot configuration indicating a transmission direction of each slot, 

a processor that controls reception of a Hybrid Automatic Repeat reQuest-Acknowledge (HARQ-ACK), transmitted from a terminal, based on information regarding slots corresponding respectively to a plurality of transmission timing candidates of the HARQ-ACK for the downlink shared channel and information regarding a slot configuration indicating a transmission direction of each slot, and 

wherein a transmission timing of HARQ-ACK indicated by the downlink control information is at least one of the slots corresponding respectively to the plurality of transmission timing candidates, and 


wherein the information regarding the slot configuration includes a number of uplink symbols and downlink symbols.

wherein the information regarding the slot configuration includes a number of uplink symbols and a number of downlink symbols.



Application’616 may not explicitly teach or disclose wherein a transmission timing of HARQ-ACK indicated by the downlink control information is at least one of the slots corresponding respectively to the plurality of transmission timing candidates.
	However, Kim teaches or discloses wherein a transmission timing of HARQ-ACK indicated by the downlink control information is at least one of the slots corresponding respectively to the plurality of transmission timing candidates (see paragraph [0134], a HARQ-ACK transmission (Tx) time point corresponding to one DL datum may be determined to be a single value from among prescribed sets, and the single value may be dynamically designated through downlink control information (DCI) including DL assignment. In this case, HARQ-ACK information transmitted within a specific slot may correspond to DL data transmitted through several slots).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify system and methods for measuring performance of an application specific IC interconnect of Application’616 by including wherein a transmission timing of HARQ-ACK indicated by the downlink control information is at least one of the slots corresponding respectively to the plurality of transmission timing candidates suggested by Kim. This modification would provide allowing UE to transmit ACK information for each code block group with respect to data received within one or more slots read on paragraph [0007]. 
 
Instant application claim 10:                              Application’616 claim 13:
A system comprising a terminal and a base station, wherein: 

A system comprising a terminal and a base station, wherein: 

the terminal comprises: 

the terminal comprises: 

a receiver that receives a downlink shared channel that is scheduled by a downlink control information; and 

a receiver that receives a downlink shared channel that is scheduled by a downlink control information; and 

a processor that controls transmission of a HARQ-ACK based on information regarding slots corresponding respectively to a plurality of transmission timing candidates of the HARQ-ACK for the downlink shared channel and information regarding a slot configuration indicating a transmission direction of each slot, and 

a processor that controls transmission of a Hybrid Automatic Repeat reQuest- Acknowledge (HARQ-ACK) based on information regarding slots corresponding respectively to a plurality of transmission timing candidates of the HARQ-ACK for the downlink shared channel and information regarding a slot configuration indicating a transmission direction of each slot, and

the base station comprises: 

the base station comprises: 

a transmitter that transmits the downlink control information, 

a transmitter that transmits the downlink control information, and

wherein the processor assumes that a transmission timing of HARQ-ACK indicated by the downlink control information is at least one of the slots corresponding respectively to the plurality of transmission timing candidates, and 


wherein the information regarding the slot configuration includes a number of uplink symbols and downlink symbols.

wherein the information regarding the slot configuration includes a number of uplink symbols and a number of downlink symbols.



Application’616 may not explicitly teach or disclose wherein the processor assumes that a transmission timing of HARQ-ACK indicated by the downlink control information is at least one of the slots corresponding respectively to the plurality of transmission timing candidates.
	However, Kim teaches or discloses wherein the processor assumes that a transmission timing of HARQ-ACK indicated by the downlink control information is at least one of the slots corresponding respectively to the plurality of transmission timing candidates (see paragraph [0134], a HARQ-ACK transmission (Tx) time point corresponding to one DL datum may be determined to be a single value from among prescribed sets, and the single value may be dynamically designated through downlink control information (DCI) including DL assignment. In this case, HARQ-ACK information transmitted within a specific slot may correspond to DL data transmitted through several slots).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify system and methods for measuring performance of an application specific IC interconnect of Application’616 by including wherein the processor assumes that a transmission timing of HARQ-ACK indicated by the downlink control information is at least one of the slots corresponding respectively to the plurality of transmission timing candidates suggested by Kim. This modification would provide allowing UE to transmit 

Response to Arguments
Applicant’s arguments with respect to claims 4-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Date: 12/06/2021




/PHIRIN SAM/Primary Examiner, Art Unit 2476